Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Tokunaga (US PGPub 20150347117), in view of Horihata (US PGPub 20150025704), and further in view of Gutierrez (US PGPub 20150177362) failed to disclose: a method, comprising: receiving, by a vehicle from a server, software update information in a first state where neither power generation in the vehicle nor power supplying to the vehicle is performed; downloading, by the vehicle based on the software update information, a software update program for updating a software stored in an electronic control unit mounted on the vehicle, wherein the downloading is performed by the vehicle in a second state where power generation in the vehicle, or power supply to the vehicle, or both the power generation in the vehicle and the power supply to the vehicle is performed, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Tokunaga, Horihata and Gutierrez discloses of a method, comprising: downloading, by the vehicle based on the software update information, a software update program for updating a software stored in an electronic control unit mounted on the vehicle, wherein the downloading is performed by the vehicle in a second state where power generation in the vehicle, or power supply to the vehicle, or both the power generation in the vehicle and the power supply to the vehicle is performed.
Respectively, Tokunaga teaches that on the other hand, in the standby mode, only the power supply control section and the controller communication section are supplied with power. It is noted that the controller communication section operates in the aforementioned low power mode (in which only power-on operation is acceptable). In the low power consumption mode, as described above, only hardware components necessary for execution of update check and download processing are supplied with power.  in the case where a power-on operation is performed during execution of update install in the system update mode, the operation mode shifts to the normal mode while the processing of update install is continued.
Horihata teaches that When the power supply state table 53 is updated, the power supply state table 53 unique to the user after an update is transmitted to the server 101 or the cloud server 102. 
Gutierrez teaches that application software (a vehicle tag and object inventory application) may operate on the mobile communication device that may monitor the data received from the vehicle tag and determine the operational state of the vehicle (e.g.., engine running, engine stopped (i.e., parked), accessory power mode, etc.). Depending on the determined mode the application may perform a number of operations. For example, if the vehicle is determined to be parked, the application may record the location of the mobile communication device, the time, and the date of the parking event. The application may provide additional services such as, for example, a parking timer, a reminder to alert the user to return to the automobile before the parking, time limit, and store an inventory of wireless devices within communication range of the mobile communication device for later comparison to determine missing items.
However, the prior art, Tokunaga, Horihata and Gutierrez failed to disclose the following subject matter such as “receiving, by a vehicle from a server, software update information in a first state where neither power generation in the vehicle nor power supplying to the vehicle is performed”
Claim 5 is the system claim, similar to the claim 1, and claim 9 is the product claim, similar to the claim 1. Therefore, claims 1-12 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193